Citation Nr: 1209673	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  07-19 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel












INTRODUCTION

The Veteran had active service from April 2000 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

The Board notes that the issues addressed in the May 2006 rating decision and the March 2007 Statement of the Case included service connection for a heel spur of the right foot, bilateral hearing loss, and hypertension.  Significantly, however, on his May 2007 substantive appeal, the Veteran specifically indicated that he was only appealing the issues of service connection for a heel spur and service connection for bilateral hearing loss.  As such, because the Veteran did not file a substantive appeal with regard to the issue of service connection for hypertension within one year of the issuance of the May 2006 rating decision, or within 60 days of the issuance of the March 2007 Statement of the Case, that issue is not currently before the Board.  See 38 C.F.R. § 20.302(b) (2011) (stating that a substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the Statement of the Case to the appellant, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later). 

The issues of service connection for a heel spur and for bilateral hearing loss were before the Board in March 2010 when they were remanded for further development.  During the pendency of this appeal, a January 2012 rating decision granted service connection for the Veteran's right foot disability.  As this represents a full grant of the benefit sought on appeal, this issue is no longer before the Board.

Finally, in the March 2010 Board remand, it was noted that the issues of entitlement to service connection for depression and entitlement to service connection for tinnitus had been raised by the record.  The issues were referred to the RO for appropriate action.  It is unclear whether or not the RO has addressed the issues.  Therefore, the issues are once again referred to the RO for appropriate action.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

It is not shown that the Veteran now has (or at any time during the pendency of the instant claim and appeal had) a hearing loss disability of either ear by VA standards.


CONCLUSION OF LAW

Service connection for a bilateral hearing loss disability is not warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) a reasonable person could be expected to understand from the notice what was needed; or, (3) a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error shall be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

Here, the Veteran was sent a letter in December 2005, prior to the initial adverse determination, that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  A March 2008 letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  While the Veteran did not receive timely notice regarding disability rating and effective date criteria, any notice defect as to these elements is moot, as this decision does not address any disability rating/effective date matters. The Veteran has had ample opportunity to respond/supplement the record; it is not alleged that notice in this case was less than adequate.  Accordingly, no further development is required with respect to the duty to notify.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In this regard, he was apparently scheduled for a VA audiological examination on May 15, 2006, but failed to report.  Subsequently, in his May 2007 substantive appeal, the Veteran reported that he had not received notice of the May 2006 examination.  As such, he requested that his examination be rescheduled.  Pursuant to the March 2010 Board Remand, the Veteran was provided with another opportunity to undergo a VA examination.  In June 2010, the Veteran reported to an audiological evaluation, however, he needed to be rescheduled due to the fact that his right ear was totally occluded with cerumen.  He was rescheduled for an audiological evaluation in September 2010 and failed to report to such evaluation.  A letter sent to his last known address informing him of his upcoming appointment was not returned as undeliverable.  

The "duty to assist" the Veteran in development of facts pertinent to his claim is not a "one-way street."  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran must also be prepared to meet his obligations by cooperating with VA's efforts to provide an adequate medical examination and submitting to the Secretary all medical evidence supporting his claim.  Olson v. Principi, 3 Vet. App. 480 (1992).  In a case such as this, where additional development is required to determine entitlement to service connection, a Veteran may not passively sit by under circumstances where his cooperation is essential in obtaining the putative evidence. Wood, 1 Vet. App. at 193.

The Veteran appealed the May 2006 decision which denied his original claim of service connection for bilateral hearing disability.  As he did not report to the scheduled VA audiological evaluation, the Board has no alternative but to base the instant decision on the evidence of record.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 , 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain organic diseases of the nervous system may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley  v. Brown, 5 Vet. App. 155, 160 (1993). 

The United States Court of Appeals for Veterans Claims (Court) explained that the threshold for normal hearing is from zero to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley, at 157.  The Court further opined that 38 C.F.R. § 3.385 operates only to establish when hearing loss can be service connected.  Regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.  Id., at 159. 

The Veteran contends that service connection for bilateral hearing loss is warranted because he developed this condition during service.  Service treatment records indicate that the Veteran had hearing within normal limits upon entrance into service.  Shortly after entrance into service, however, the Veteran was placed in the hearing conservation program, and accordingly, underwent regular audiological examinations during his time in service. 

The Veteran's April 2000 entrance audiological examination reveals puretone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
20
10
LEFT
10
0
10
20
10

These results do not reveal a hearing loss disability in accordance with 38 C.F.R. § 3.385.

In October 2000, audiological evaluation revealed puretone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
15
LEFT
10
15
20
25
20

These results do not reveal a hearing loss disability in accordance with VA standards.  See 38 C.F.R. § 3.385.  However, because threshold levels were in excess of 20 decibels at 3000 Hertz bilaterally, the results suggest some bilateral hearing loss at these frequencies.  See Hensley, 5 Vet. App. at 157.

In June 2001, audiological examination revealed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
20
LEFT
20
15
15
20
10

The results do not meet the criteria for hearing loss disability per 38 C.F.R. § 3.385.

In July 2003, audiological examination revealed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
25
20
15
LEFT
15
15
10
25
20

As above, the results do not meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  However, threshold levels were in excess of 20 decibels at 2000 Hertz in the right ear and at 3000 Hertz in his left ear, suggesting some bilateral hearing loss at these frequencies.  See Hensley, 5 Vet. at 157. 

At separation from service in April 2005, audiological examination revealed puretone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
15
15
LEFT
20
15
25
30
15

Again, these results do not meet the criteria for a hearing loss disability in accordance with 38 C.F.R. § 3.385.  However, because threshold levels were in excess of 20 decibels at 2000 Hertz, bilaterally, and at 3000 Hertz in his left ear, the separation examination suggests some hearing loss at these frequencies upon discharge from service.  See Hensley, 5 Vet. App. at 157.  In comparing the Veteran's April 2005 separation examination results with his April 2000, the April 2005 examiner noted that the Veteran had a mild change in hearing during service. 

Following separation from service, there is no evidence of record that the Veteran sought treatment for his asserted bilateral hearing loss.

The threshold requirement question here, as in any claim seeking service connection, is whether or not the Veteran has the disability for which service connection is sought, here a bilateral hearing loss disability.  Without evidence of such disability during the pendency of the claim/appeal (see McClain v. Nicholson, 21 Vet. App. 319, 321 2007)) there is no valid claim of service connection.  See 38 U.S.C.A. § 1110; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, although the Veteran's service treatment records reveal that he had some worsening of his hearing during service, as well as some hearing loss upon separation from service in April 2005, no post-service audiological test results are of record confirming that he in fact has a hearing loss disability in accordance with the criteria set forth in 38 C.F.R. § 3.385.

Significantly, based on the medical evidence of record showing hearing within normal limits upon entrance to service in April 2000 and decreased hearing acuity at separation from service, as well as the Veteran's reports of continued hearing loss since service, the Board found (in the March 2010 Remand) that VA was required to provide the Veteran with a medical examination and to request a medical opinion as to whether he incurred his bilateral hearing loss during or as a result of active  service.  See 38 U.S.C.A. § 5103A (d) (West 2002) (VA must obtain a medical examination or opinion when such is necessary to make a decision on a claim); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As noted, the Veteran failed to report.  Consequently, there are no audiometric findings of record in accordance with the regulatory guidelines during the pendency of this claim/appeal that has found the Veteran to have a bilateral hearing loss disability (as defined in § 3.385).  Consequently, the Veteran has not presented a valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.

While the Veteran is certainly capable of reporting he has/has had difficulty hearing (see Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007)), he cannot by his own observation establish that he has a hearing loss disability (as official audiometry is required for that purpose).  

Accordingly, a basis upon which to grant the Veteran's service connection claim for bilateral hearing loss has not been established, and the claim must be denied.  As the preponderance of the evidence is against the Veteran's service connection claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


